DETAILED ACTION
This action is in response to communication filed on 02 August 2022. Claims 1-3, 7-8, 12-13, 15, 17 and 19-20 are amended. No claims have been added or cancelled. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al. (US20180088794A1) in view of PARK (US20130331152A1) and further view of STRAUSS et al. (US20080235602A1).

As to claim 1, GRAHAM teaches a comment addition method implemented by an electronic device, wherein the comment addition method comprises: displaying a first interface of a browser application on a display (See figs. 7A-7SS, par. 0211, wherein Fuser interface 702 includes a user interface of a web browser application (e.g., browser module 147, FIG. 1A). The user interface of the web browser application includes display of a portion of a web page that includes image 704 and map 706; as taught by GRAHAM); receiving a preset trigger operation (See par. 0212, wherein FIGS. 7B-7C illustrate user input 708 detected while displaying user interface 702 of the web browser application; or see par. 0214, wherein in accordance with detecting an input (e.g., a tap gesture) at a location corresponding to annotation icon 730, an annotation layer is displayed; as taught by GRAHAM); entering, in response to the preset trigger operation, a comment mode in the first interface (See par. 0212, wherein FIG. 7C illustrates annotation layer 712 displayed in response to detecting user input 708; as taught by GRAHAM); receiving a first input event on the display while in the comment mode; determining whether the first input event is from a stylus or a finger of a user (See par. 0281, wherein the device determines upon detecting an edge gesture whether the edge gesture is being performed with a finger or a stylus; or see par. 0235, wherein FIG. 7FF shows the initial position of user input 793 (e.g., a contact) by stylus 710 on annotation layer 712; as taught by GRAHAM); displaying, in the first interface, a first comment in response to the first input event when the first input event is from the stylus (See fig. 7GG-7HH, par. 0235, wherein user input 793 provided using stylus 710 at a location on annotation layer 712 that does not correspond to any of the control affordances displayed in FIG. 7EE is deemed to be intended for producing annotations on the annotation layer; as taught by GRAHAM); receiving a second input event on the display while in the comment mode (See par. 0286, wherein while displaying the annotation layer over at least the first portion of the first user interface, the device detects (920) a second input (e.g., user input 782, FIG. 7U); as taught by GRAHAM); determining whether the second input event is from the stylus or the finger (See par. 0213, wherein detecting a user input (e.g., an input gesture, such as a drag gesture from an edge of the display, or an input at a location corresponding to a control affordance for displaying the annotation layer) includes determining whether the user input is provided using a stylus (e.g., as shown in FIGS. 7B-7C), as opposed to, for example, a finger (e.g., as shown in FIGS. 7D-7E); as taught by GRAHAM); displaying a second interface on the display in response to the second input event (See par. 0294, wherein the device displays a second user interface of a second application (e.g., a maps application, a photo application, a communications application, a content editing application, etc.) of the plurality of applications (e.g., distinct from the first application). The second user interface includes second application content; as taught by GRAHAM); receiving a third input event on the display while in the comment mode (See par. 0294, wherein while displaying the second user interface of the second application, the device detects a third input; also see fig. 7U, par. 0227, wherein the additional controls cease to be displayed in response to detecting user input for producing annotations on the annotation layer (e.g., user input provided using a stylus and/or at a location on the annotation layer that does not correspond to a control affordance); as taught by GRAHAM);  displaying, in the second interface, a second comment in response to the third input event when the third input event is from the stylus (See fig. 7X, par. 0230, wherein FIG. 7X shows user input 786 by stylus 710, in a freeform or freehand selection mode for virtual knife tool 770. A selection indication 787 is displayed in response to the movement of user input 786 by stylus 710 along a freeform selection path; as taught by GRAHAM); receiving a saving operation from the user (See fig. 7WW, par. 0246, wherein annotation recording button 7108 indicates that annotation recording has been initiated (e.g., in response to a user input, such as a tap gesture, at a location corresponding to annotation recording button 7108); as taught by GRAHAM); and saving, in response to the saving operation, a picture comprising the first comment, the first content in the first interface, the second comment, and the second content in the second interface (See fig. 8B, par. 0271, wherein the one or more saved annotation layers are saved as annotation objects (e.g., annotation objects 850-1 through 850-N) in saved annotations 196; as taught by GRAHAM).
GRAHAM does not teach when the second input event is from the finger, wherein the second input event comprises a slide operation, and wherein second content in the second interface is partially the same as first content in the first interface.  
In similar field of endeavor, PARK teaches when the second input event is from the finger, wherein the second input event comprises a slide operation (See fig. 13A, par. 0123, wherein the user can perform a touch operation of dragging the display 151 from right to left using the finger F; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM method to include the teachings of PARK for when the second input event is from the finger, wherein the second input event comprises a slide operation. Such a person would have been motivated to make this combination as to support and enhance the increasing number of functions in a terminal, improving a structural part and/or a software part of the terminal would be desirable. Furthermore, there is an increasing user's demand for a prompt note function (PARK, pars. 0007-0008).
GRAHAM and PARK do not teach wherein second content in the second interface is partially the same as first content in the first interface.
In similar field of endeavor, STRAUSS teaches wherein second content in the second interface is partially the same as first content in the first interface (See fig. 7, par. 0086, wherein if there is a less than one full page remainder, the last scroll will be a partial scroll to bring the remaining dock tiles 204 into view 380C. Subsequently, scrolling to the other direction will reset to the closest full page boundary; as taught by STRAUSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM and PARK method to include the teachings of STRAUSS wherein second content in the second interface is partially the same as first content in the first interface. Such a person would have been motivated to make this combination as the present invention fills these needs by providing a widget dock to better manage widgets on the display screen, and provides a way for grouping the widgets, controlling other visual and functional aspects of the widgets, including controlling the widget engine, enabling a centralized access to the widgets and widget engine configurations and preferences (STRAUSS, par. 0007).

As to claim 2, GRAHAM, PARK and STRAUSS teach the limitations of claim 1. GRAHAM further teaches wherein the comment addition method further comprises displaying, in response to a touch and hold operation on the first interface, an editing menu comprising copying a text (See par. 0216, wherein FIG. 7I-7J illustrate a transition of annotation layer 712 from annotation layer 712 in FIG. 7H in response to detecting user input 744; also see FIG. 7J illustrates a set of annotation controls (e.g., in addition to and including the control affordances shown in FIG. 7H) for annotation layer 712, displayed in response to detecting user input 744 (or a subsequent liftoff of the contact by user input 744). For example, the set of annotation controls further includes camera icon 746, texture selection icon 748, opacity slider 749, and sharing icon 752; as taught by GRAHAM).

As to claim 3, GRAHAM, PARK and STRAUSS teach the limitations of claim 1. GRAHAM  further teaches wherein the first interface comprises a play button corresponding to a video file or an audio file, and wherein the comment addition method further comprises playing, in response to a tap operation on the play button, the video file or the audio file in the first interface (See par. 0256, wherein recorded annotation layer 713 is displayed on Device B with play icon 7136, which, when activated (e.g., by a tap on the icon), initiates playback of the recorded sequence of annotations in annotation layer 713 (e.g., as a video) on display 751; as taught by GRAHAM).

As to claim 4, GRAHAM, PARK and STRAUSS teach the limitations of claim 1. GRAHAM  further teaches superimposing, on the first interface, a comment layer comprising a first transparent region corresponding to the first interface; receiving, from the user, the first comment on the first transparent region; and displaying the first comment in the first transparent region (See par. 0255, wherein FIG. 7HHH illustrates the annotation layer 713 of FIG. 7GGG displayed on display 750 of Device A. Annotation layer 713 is set to a lowest opacity 756 with the completed set of added annotations; or par. 0229, FIG. 7W shows that representation 785 of the selected first portion of user interface 702 (as indicated by selection indication 784 in FIG. 7V) has been added to annotation layer 712. Accordingly, texture of annotation layer 712 is not visible over representation 785; as taught by GRAHAM).

As to claim 5, GRAHAM, PARK and STRAUSS teach the limitations of claim 4. GRAHAM further teaches wherein the comment layer further comprises a toolbar that comprises one or more of an exit option, a save option, an eraser option, a line thickness option, or a line color option (See fig. 7R, par. 0225, wherein tool selection control region 778 is displayed in response to detecting a user input at a location in annotation layer 712 that corresponds to annotation tool icon 740 of FIG. 7K. In some embodiments, the tool option icons and/or color option icons are displayed within tool selection control region 778; as taught by GRAHAM).

As to claim 6, GRAHAM, PARK and STRAUSS teach the limitations of claim 4. GRAHAM further teaches superimposing a second transparent region in the comment layer on the second interface (See figs. 7U-7Y, par. 0230, wherein FIG. 7X shows user input 786 by stylus 710, in a freeform or freehand selection mode for virtual knife tool 770; par. 0231, wherein FIG. 7Y shows that a representation 788 of the selected portion of user interface 702 has been added to annotation layer 712; as taught by GRAHAM).
As to claim 7, GRAHAM, PARK and STRAUSS teach the limitations of claim 6. PARK further teaches wherein after displaying the second interface, the comment addition method further comprises: receiving, from the user, the second comment on the second transparent region; and displaying the second comment in the second interface (See fig. 15b, par. 0128, wherein the user can input a name and a phone number through the execution application EA with reference to the note written on the second layer S2. The user can use contents of the previously input note for the execution application EA while confirming the note; as taught by PARK).

As to claim 8, GRAHAM, PARK and STRAUSS teach the limitations of claim 7. PARK further teaches wherein after displaying the second comment, the comment addition method further comprises: receiving the saving operation from the user; performing, in response to the saving operation, a screenshot operation on the first interface and the second interface together with the first comment and the second comment to obtain the picture; and saving the picture (See par. 0195, wherein the touch trajectory TT may be stored as an image. The touch trajectory TT can be stored with the image captured by the camera 121′ of the mobile terminal 100. The touch trajectory TT can be stored separately from the captured image or stored with the captured image; as taught by PARK).

As to claim 9, GRAHAM, PARK and STRAUSS teach the limitations of claim 8. GRAHAM further teaches displaying, responsive to performing the screenshot operation, first information prompting the user that the first comment and the second comment are being saved (See par. 0246, wherein in FIG. 7WW, annotation recording button 7108 indicates that annotation recording has been initiated (e.g., in response to a user input, such as a tap gesture, at a location corresponding to annotation recording button 7108); as taught by GRAHAM).

As to claim 10, GRAHAM, PARK and STRAUSS teach the limitations of claim 8. GRAHAM further teaches further comprising further saving the picture in a memo application or a gallery application (See par. 0196, wherein the touch trajectory TT may be stored as an image. Specifically, the touch trajectory TT can be stored with the image captured by the camera 121′ of the mobile terminal 100; as taught by PARK) [On mobile phones, images are saved in gallery application by default].

As to claim 11, GRAHAM, PARK and STRAUSS teach the limitations of claim 10. GRAHAM further teaches further comprising further saving the picture in a preset folder of the memo application (See fig. 48c, wherein the Memo application is the Active App; also see par. 0208, wherein the note application can be kept in an enabled state all the time. Accordingly, the display of the note input by the user on the display 151 can be maintained; as taught by PARK).

As to claim 15, GRAHAM teaches an electronic device comprising: a touchscreen comprising a display and a touch sensor; a processor coupled to the touchscreen and configured to cause the electronic device to: display a first interface of a browser application on the display (See par. 0211, wherein FIG. 7A illustrates user interface 702 on display 750; as taught by GRAHAM); receive, via the touch sensor, a preset trigger operation (See par. 0212, wherein FIGS. 7B-7C illustrate user input 708 detected while displaying user interface 702 of the web browser application; or see par. 0214, wherein in accordance with detecting an input (e.g., a tap gesture) at a location corresponding to annotation icon 730, an annotation layer is displayed; as taught by GRAHAM); enter a comment mode in response to the preset trigger operation (See par. 0212, wherein FIG. 7C illustrates annotation layer 712 displayed in response to detecting user input 708; as taught by GRAHAM); receive, via the touch sensor, a first input event in the comment mode (See par. 0281, wherein the device determines upon detecting an edge gesture whether the edge gesture is being performed with a finger or a stylus; or see par. 0235, wherein FIG. 7FF shows the initial position of user input 793 (e.g., a contact) by stylus 710 on annotation layer 712; as taught by GRAHAM); display, using the display, a first comment in response to the first input event when the first input event is from a stylus on the display (See fig. 7GG-7HH, par. 0235, wherein user input 793 provided using stylus 710 at a location on annotation layer 712 that does not correspond to any of the control affordances displayed in FIG. 7EE is deemed to be intended for producing annotations on the annotation layer; as taught by GRAHAM); receive, via the touch sensor, a second input event in the comment mode (See par. 0286, wherein while displaying the annotation layer over at least the first portion of the first user interface, the device detects (920) a second input (e.g., user input 782, FIG. 7U); as taught by GRAHAM); display a second interface on the display in response to the second input event (See par. 0294, wherein the device displays a second user interface of a second application (e.g., a maps application, a photo application, a communications application, a content editing application, etc.) of the plurality of applications (e.g., distinct from the first application). The second user interface includes second application content; as taught by GRAHAM); receive, via the touch sensor, a third input event in the comment mode (See par. 0294, wherein while displaying the second user interface of the second application, the device detects a third input; also see fig. 7U, par. 0227, wherein the additional controls cease to be displayed in response to detecting user input for producing annotations on the annotation layer (e.g., user input provided using a stylus and/or at a location on the annotation layer that does not correspond to a control affordance); as taught by GRAHAM);  display, using the display, a second comment in response to the third input event when the third input event is from the stylus on the display (See fig. 7X, par. 0230, wherein FIG. 7X shows user input 786 by stylus 710, in a freeform or freehand selection mode for virtual knife tool 770. A selection indication 787 is displayed in response to the movement of user input 786 by stylus 710 along a freeform selection path; as taught by GRAHAM); receive, via the touch sensor, a saving operation from the user (See fig. 7WW, par. 0246, wherein annotation recording button 7108 indicates that annotation recording has been initiated; as taught by GRAHAM); and saving, in response to the saving operation, a picture and an address of the browser application, wherein the picture comprises the first content of the first interface, the second content of the second interface, the first comment, and the second content (See fig. 7GGG, par. 0254, wherein FIG. 7GGG illustrates annotation layer 713 upon completion of recording the sequence of annotations added to annotation layer 713. Annotation layer 713 illustrates the complete set of annotations added to that layer; as taught by GRAHAM).
GRAHAM does not teach when the second input event is from a finger of a user on the display, wherein the second input event comprises a slide operation, and wherein second content in the second interface is partially the same as first content in the first interface.
In similar field of endeavor, PARK teaches when the second input event is from a finger of a user on the display, wherein the second input event comprises a slide operation (See fig. 13A, par. 0123, wherein the user can perform a touch operation of dragging the display 151 from right to left using the finger F; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM method to include the teachings of PARK when the second input event is from a finger of a user on the display, wherein the second input event comprises a slide operation. Such a person would have been motivated to make this combination as to support and enhance the increasing number of functions in a terminal, improving a structural part and/or a software part of the terminal would be desirable. Furthermore, there is an increasing user's demand for a prompt note function (PARK, par. Pars. 0007-0008).
GRAHAM and PARK do not teach wherein second content in the second interface is partially the same as first content in the first interface.
In similar field of endeavor, STRAUSS teaches wherein second content in the second interface is partially the same as first content in the first interface (See fig. 7, par. 0086, wherein if there is a less than one full page remainder, the last scroll will be a partial scroll to bring the remaining dock tiles 204 into view 380C. Subsequently, scrolling to the other direction will reset to the closest full page boundary; as taught by STRAUSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM and PARK method to include the teachings of STRAUSS wherein second content in the second interface is partially the same as first content in the first interface. Such a person would have been motivated to make this combination as the present invention fills these needs by providing a widget dock to better manage widgets on the display screen, and provides a way for grouping the widgets, controlling other visual and functional aspects of the widgets, including controlling the widget engine, enabling a centralized access to the widgets and widget engine configurations and preferences (STRAUSS, par. 0007)

As to claim 16, GRAHAM, PARK and STRAUSS teach the limitations of claim 15. PARK further teaches wherein the processor is further configured to cause the electronic device to further save the picture in a memo application or in a gallery application (See par. 0196, wherein the touch trajectory TT may be stored as an image. Specifically, the touch trajectory TT can be stored with the image captured by the camera 121′ of the mobile terminal 100; as taught by PARK) [On mobile phones, images are saved in gallery application by default].

As to claim 18, GRAHAM, PARK and STRAUSS teach the limitations of claim 15. GRAHAM  further teaches wherein the processor is further configured to cause the electronic device to: superimpose a comment layer on the first content, wherein the comment layer comprises a first transparent region; and further display the first comment in the first transparent region (See par. 0255, wherein FIG. 7HHH illustrates the annotation layer 713 of FIG. 7GGG displayed on display 750 of Device A. Annotation layer 713 is set to a lowest opacity 756 with the completed set of added annotations; or par. 0229, FIG. 7W shows that representation 785 of the selected first portion of user interface 702 (as indicated by selection indication 784 in FIG. 7V) has been added to annotation layer 712. Accordingly, texture of annotation layer 712 is not visible over representation 785; as taught by GRAHAM).

As to claim 19, GRAHAM, PARK and STRAUSS teach the limitations of claim 18. GRAHAM further teaches wherein the comment layer further comprises a toolbar, and wherein the toolbar comprises one or more of an exit option, a save option, an eraser option, a line thickness option, or a line color option (See fig. 7R, par. 0225, wherein tool selection control region 778 is displayed in response to detecting a user input at a location in annotation layer 712 that corresponds to annotation tool icon 740 of FIG. 7K. In some embodiments, the tool option icons and/or color option icons are displayed within tool selection control region 778; as taught by GRAHAM).

As to claim 20, GRAHAM  teaches a computer program product comprising computer-executable instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, cause an electronic device to: display a first interface of a browser application on a display (See par. 0211, wherein FIG. 7A illustrates user interface 702 on display 750; as taught by GRAHAM); receive a preset trigger operation (See par. 0212, wherein FIGS. 7B-7C illustrate user input 708 detected while displaying user interface 702 of the web browser application; or see par. 0214, wherein in accordance with detecting an input (e.g., a tap gesture) at a location corresponding to annotation icon 730, an annotation layer is displayed; as taught by GRAHAM); enter, in response to the preset trigger operation, a comment mode in the first interface (See par. 0212, wherein FIG. 7C illustrates annotation layer 712 displayed in response to detecting user input 708; as taught by GRAHAM); receive a first input event on the display and in the comment mode; determine whether the first input event is from a stylus or a finger of a user (See par. 0281, wherein in some embodiments, the device determines upon detecting an edge gesture whether the edge gesture is being performed with a finger or a stylus; or see par. 0235, wherein FIG. 7FF shows the initial position of user input 793 (e.g., a contact) by stylus 710 on annotation layer 712; as taught by GRAHAM); display, in the first interface, a first comment in response to the first input event when the first input event is from the stylus (See fig. 7GG-7HH, par. 0235, wherein user input 793 provided using stylus 710 at a location on annotation layer 712 that does not correspond to any of the control affordances displayed in FIG. 7EE is deemed to be intended for producing annotations on the annotation layer; as taught by GRAHAM); receive a second input event on the display while in the comment mode (See fig. 7GG-7HH, par. 0235, wherein user input 793 provided using stylus 710 at a location on annotation layer 712 that does not correspond to any of the control affordances displayed in FIG. 7EE is deemed to be intended for producing annotations on the annotation layer; as taught by GRAHAM); determine whether the second input event is from the stylus or the finger (See par. 0213, wherein detecting a user input (e.g., an input gesture, such as a drag gesture from an edge of the display, or an input at a location corresponding to a control affordance for displaying the annotation layer) includes determining whether the user input is provided using a stylus (e.g., as shown in FIGS. 7B-7C), as opposed to, for example, a finger (e.g., as shown in FIGS. 7D-7E); as taught by GRAHAM); display a second interface on the display in response to the second input event (See par. 0294, wherein the device displays a second user interface of a second application (e.g., a maps application, a photo application, a communications application, a content editing application, etc.) of the plurality of applications (e.g., distinct from the first application). The second user interface includes second application content; as taught by GRAHAM); receive a third input event on the display while in the comment mode (See par. 0294, wherein while displaying the second user interface of the second application, the device detects a third input; also see fig. 7U, par. 0227, wherein the additional controls cease to be displayed in response to detecting user input for producing annotations on the annotation layer (e.g., user input provided using a stylus and/or at a location on the annotation layer that does not correspond to a control affordance); as taught by GRAHAM); display, in the second interface, a second comment in response to the third input event when the third input event is from the stylus (See fig. 7X, par. 0230, wherein FIG. 7X shows user input 786 by stylus 710, in a freeform or freehand selection mode for virtual knife tool 770. A selection indication 787 is displayed in response to the movement of user input 786 by stylus 710 along a freeform selection path; as taught by GRAHAM); receive a saving operation from the user (See fig. 7WW, par. 0246, wherein annotation recording button 7108 indicates that annotation recording has been initiated (e.g., in response to a user input, such as a tap gesture, at a location corresponding to annotation recording button 7108); as taught by GRAHAM); and save, in response to the saving operation, a picture comprising the first comment, the first content in the first interface, the second comment, and the second content in the second interface (See fig. 8B, par. 0271, wherein the one or more saved annotation layers are saved as annotation objects (e.g., annotation objects 850-1 through 850-N) in saved annotations 196; as taught by GRAHAM).
GRAHAM does not teach when the second input event is from the finger, wherein the second input event comprises a slide operation, and wherein second content in the second interface is partially the same as first content in the first interface. 
In similar field of endeavor, PARK teaches when the second input event is from the finger, wherein the second input event comprises a slide operation (See fig. 13A, par. 0123, wherein the user can perform a touch operation of dragging the display 151 from right to left using the finger F; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM computer program product to include the teachings of PARK when the second input event is from the finger, wherein the second input event comprises a slide operation. Such a person would have been motivated to make this combination as to support and enhance the increasing number of functions in a terminal, improving a structural part and/or a software part of the terminal would be desirable. Furthermore, there is an increasing user's demand for a prompt note function (PARK, par. Pars. 0007-0008).
GRAHAM and PARK do not teach wherein second content in the second interface is partially the same as first content in the first interface.
In similar field of endeavor, STRAUSS teaches wherein second content in the second interface is partially the same as first content in the first interface (See fig. 7, par. 0086, wherein if there is a less than one full page remainder, the last scroll will be a partial scroll to bring the remaining dock tiles 204 into view 380C. Subsequently, scrolling to the other direction will reset to the closest full page boundary; as taught by STRAUSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM and PARK method to include the teachings of STRAUSS wherein second content in the second interface is partially the same as first content in the first interface. Such a person would have been motivated to make this combination as the present invention fills these needs by providing a widget dock to better manage widgets on the display screen, and provides a way for grouping the widgets, controlling other visual and functional aspects of the widgets, including controlling the widget engine, enabling a centralized access to the widgets and widget engine configurations and preferences (STRAUSS, par. 0007).

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al. (US20180088794A1) in view of PARK (US20130331152A1) and further view of STRAUSS (US20140137013A1) and further view of LERNER et al. (US6859909B1).

As to claim 12, GRAHAM, PARK and STRAUSS teach the limitations of claim 10. GRAHAM, PARK and STRAUSS do not teach wherein the memo application comprises a search bar, and wherein the comment addition method further comprises: receiving a keyword from the user in the search bar, wherein the keyword is a text in the picture; receiving, from the user, a search operation input to perform a search operation according to the keyword; performing the search operation in response to the search operation input; and displaying the picture in response to the search operation.
In similar field of endeavor, LERNER teaches wherein the memo application comprises a search bar, and wherein the comment addition method further comprises: receiving a keyword from the user in the search bar, wherein the keyword is a text in the picture; receiving, from the user, a search operation input to perform a search operation according to the keyword; performing the search operation in response to the search operation input; and displaying the picture in response to the search operation (See col. 14, ln. 31, wherein annotation software 170 implements viewing and searching of annotated WBDs 800 by comparing user 200's search parameters 1610, which user 200 enters through search interface 1600 of Web browser 160, with the associated fields of the relevant records in annotation repository 240. For example, if user 200 wants to view all annotated WBDs 800 assigned a specific category 1520, annotation software 170 searches the category 420 field of folder record 400 in user folder database 270 for matches. If category 420 matches the search criteria, annotation software 170 displays thumbnails 1515 of the matched annotated WBDs 800 by following the pointer to thumbnail files 548 of the annotation records 500 linked to the associated list of annotation IDs 430; as taught by LERNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM, PARK and STRAUSS method to include the teachings of LERNER wherein the memo application comprises a search bar, and wherein the comment addition method further comprises: receiving a keyword from the user in the search bar, wherein the keyword is a text in the picture; receiving, from the user, a search operation input to perform a search operation according to the keyword; performing the search operation in response to the search operation input; and displaying the picture in response to the search operation. Such a person would have been motivated to make this combination as there is a need in the art for a simple method and system of annotating and collecting Web-based documents. There is a need for the integration of any type of annotation, including text, ink, highlighter and audio, directly into Web-based documents, such that any person with a Web browser may view the annotations, with or without the software used to create the annotations. There is also a need for a method and system of annotating and collecting blank Web-based documents, effectively converting a Web browser into an online notebook/scrapbook (LERNER, col. 1, ln. 26).

As to claim 13, GRAHAM, PARK and STRAUSS teach the limitations of claim 10. GRAHAM, PARK and STRAUSS do not teach wherein after saving the picture, the comment addition method further comprises: saving a correspondence between the picture and the first interface; and either: detecting that the user selects the picture in the memo application or in the gallery application and opening, in response to detecting that the user selects the picture in the memo application or in the gallery application, the browser application to display the first interface; or detecting that the electronic device opens the browser application to display the first interface and displaying, in response to detecting that the electronic device opens the browser application to display the first interface, second information prompting the user that a third comment associated with the first interface is found.
In similar field of endeavor, LERNER teaches wherein after saving the picture, the comment addition method further comprises: saving a correspondence between the picture and the first interface (See col. 5, ln. 3, wherein annotation record 500 includes an annotation ID 510 field, an original WBD URL 515 field, a URL content hash 520 field, an annotation size 525 field, a time/data stamp 530 field, a dog-ear 535 field, a pointer to original WBD 540 field, a pointer to image file 545 field, a pointer to thumbnail file 548, a list of stroke IDs 550 field, and a list of note IDs 555 field; as taught by LERNER); and either: detecting that the user selects the picture in the memo application or in the gallery application and opening, in response to detecting that the user selects the picture in the memo application or in the gallery application, the browser application to display the first interface; or detecting that the electronic device opens the browser application to display the first interface and displaying, in response to detecting that the electronic device opens the browser application to display the first interface, second information prompting the user that a third comment associated with the first interface is found (See fig. 19, col. 16, ln. 12, wherein Users 200 may search through previously dog-eared annotated WBDs 800 by using the navigation widget 1900, as shown in FIG. 19. Each rectangle in navigation widget 1900 represents an annotated WBD 800, and the annotated WBDs 800 with dog-ears 1800 have a small triangle to the right of their representative rectangle. As user 200 selects each rectangle in navigation widget 1900, annotation software 170 displays a thumbnail 1515 of the associated annotated WBD 800 to the left of navigation widget 1900; as taught by LERNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM, PARK and STRAUSS method to include the teachings of LERNER wherein after saving the picture, the comment addition method further comprises: saving a correspondence between the picture and the first interface; and either: detecting that the user selects the picture in the memo application or in the gallery application and opening, in response to detecting that the user selects the picture in the memo application or in the gallery application, the browser application to display the first interface; or detecting that the electronic device opens the browser application to display the first interface and displaying, in response to detecting that the electronic device opens the browser application to display the first interface, second information prompting the user that a third comment associated with the first interface is found. Such a person would have been motivated to make this combination as there is a need in the art for a simple method and system of annotating and collecting Web-based documents. There is a need for the integration of any type of annotation, including text, ink, highlighter and audio, directly into Web-based documents, such that any person with a Web browser may view the annotations, with or without the software used to create the annotations. There is also a need for a method and system of annotating and collecting blank Web-based documents, effectively converting a Web browser into an online notebook/scrapbook (LERNER, col. 1, ln. 26).

As to claim 14, GRAHAM, PARK, STRAUSS and LERNER teach the limitations of claim 13. LERNER further teaches saving a uniform resource locator (URL) address of the first interface with the picture while saving the picture (See col. 5, ln. 3, wherein annotation record 500 includes an annotation ID 510 field, an original WBD URL 515 field, a URL content hash 520 field, an annotation size 525 field, a time/data stamp 530 field, a dog-ear 535 field, a pointer to original WBD 540 field, a pointer to image file 545 field, a pointer to thumbnail file 548, a list of stroke IDs 550 field, and a list of note IDs 555 field; as taught by LERNER).

As to claim 17, GRAHAM, PARK and STRAUSS teach the limitations of claim 15. GRAHAM, PARK and STRAUSS do not teach wherein the processor is further configured to cause the electronic device to open the browser application to display the first interface from the picture saved in the memo application or in the gallery application.
In similar field of endeavor, LERNER teaches wherein the processor is further configured to cause the electronic device to open the browser application to display the first interface from the picture saved in the memo application or in the gallery application (See fig. 19, col. 16, ln. 12, wherein Users 200 may search through previously dog-eared annotated WBDs 800 by using the navigation widget 1900, as shown in FIG. 19. Each rectangle in navigation widget 1900 represents an annotated WBD 800, and the annotated WBDs 800 with dog-ears 1800 have a small triangle to the right of their representative rectangle. As user 200 selects each rectangle in navigation widget 1900, annotation software 170 displays a thumbnail 1515 of the associated annotated WBD 800 to the left of navigation widget 1900; as taught by LERNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GRAHAM, PARK and STRAUSS device to include the teachings of LERNER wherein the processor is further configured to cause the electronic device to open the browser application to display the first interface from the picture saved in the memo application or in the gallery application. Such a person would have been motivated to make this combination as there is a need in the art for a simple method and system of annotating and collecting Web-based documents. There is a need for the integration of any type of annotation, including text, ink, highlighter and audio, directly into Web-based documents, such that any person with a Web browser may view the annotations, with or without the software used to create the annotations. There is also a need for a method and system of annotating and collecting blank Web-based documents, effectively converting a Web browser into an online notebook/scrapbook (LERNER, col. 1, ln. 26).


Response to Arguments 
Applicant argues that ["Therefore, the combination of Graham and Park fails to display a second interface on a display in response to a second input event when a second input event is from a finger, wherein the second input event comprises a slide operation, and wherein second content in the second interface is partially the same as first content in a first interface, and save, in response to a saving operation, a picture comprising a first comment, first content in a first interface, a second comment, and second content in the second interface. As such, the combination of Graham and Park fails to disclose all of the limitations set forth in independent claims 1, 15, and 20, and consequently does not render obvious claims 1-20" (Page 16)]. Examiner respectfully disagrees.
Applicant further argues that ["Park's second interface with the contact application is not displayed in response to receiving a slide operation. Instead, Park's second interface with the contact application is displayed in response to a touch on the contact icon I1. Additionally, Park does not save, in response to a saving operation, second content in its second interface along with a picture comprising a first comment, first content in a first interface, and a second comment" (Page 16)]. Examiner respectfully disagrees.
In the current Office Action, Examiner has clarified that it is GRAHAM where in response to the second input event, a second interface is displayed on the display. To that end, Examiner relies on paragraph 0294 of GRAHAM wherein GRAHAM discloses “the device repeats the method described above for a second application (e.g., distinct from the first application) using a same annotation layer that was previously used with the first application. More specifically, in some embodiments, the representation is (938) a first representation, the set of one or more additional inputs is a first set of one or more additional inputs, and the annotations are a first set of annotations. After adding the first set of annotations to the annotation layer, the device displays a second user interface of a second application (e.g., a maps application, a photo application, a communications application, a content editing application, etc.) of the plurality of applications (e.g., distinct from the first application). The second user interface includes second application content (e.g., distinct from the first application content). While displaying the second user interface of the second application, the device detects a third input” (par. 0294; as taught by GRAHAM). Therefore, GRAHAM teaches that the device displays a second user interface, distinct from the first application, where the second user interface includes second application content, and while displaying the second user interface, the device detects a third input, etc. GRAHAM also teaches distinguishing between finger and stylus input events.  
As for saving operation, Examiner relies on GRAHAM again. GRAHAM teaches that “one or more saved annotation layers are saved as annotation objects (e.g., annotation objects 850-1 through 850-N) in saved annotations 196” (See fig. 8B, par. 0271, GRAHAM). 
Thus, the combination of GRAHAM and PARK adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).
In addition, the argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20140137013A1
2012-11-14
Scrolling Through a Series of Content Items


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        /MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        /MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174